DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Remarks and Declaration under 37 C.F.R. §1.132 filed 26 May 2021 have been entered.  
Claims 102, 104 and 105 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 102 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, Volume 46, (1981), pp. 364-372) as evidenced by Naczk et al. (“Functional Properties and Phytate Content of Pea Protein Preparations”, Journal of Food Science, Vol. 51, No. 5, (1986), pp. 1245-1247).
Regarding claims 102 and 104, Sumner et al. disclose pea protein isolate comprising a crude protein (i.e. N X 6.25) content of 88.5% and an a* reading for a spray dried powder of 1.3 and a b* reading for a spray dried powder of 15.3 (p. 366/Table 4/ PII).   
Sumner et al. is silent with respect to phytic acid content. However, as evidenced by Naczk et al. commercial pea protein isolates are known to comprise greater than 2.0% phytate (p. 1246/Table 2 – Woodstone Pea Protein Preparations , Batch #2328, 2521 and unknown).  

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (“Production and Evaluation of Pea Protein Isolate”, Journal of Food Science, Volume 46, (1981), pp. 364-372) as evidenced by Naczk et al. (“Functional Properties and Phytate Content of Pea Protein Preparations”, Journal of Food Science, Vol. 51, No. 5, (1986), pp. 1245-1247) as applied to claim 102, and further in view of Swanson (“Pea and Lentil Protein Extraction and Functionality”, JAOCS, Vol. 67. No. 5, (1990), pp. 276-280).
Regarding claim 105, Sumner et al. disclose all of the claim limitations as set forth above.  While Sumner et al. disclose a pea protein isolate and method of producing, the reference does not disclose green lentil. 

Given Swanson teaches the similarity between pea and lentils for use as concentrates and isolates, it would have been obvious to one of ordinary skill in the art to have used lentils in production of proteins, as disclosed by Sumner et al, to obtain a pulse type protein isolate with similar composition and functionality as to that made by dry peas.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 26 May 2021 is insufficient to overcome the rejection of claims 102, 104 and 105 under 35 U.S.C. 103 as set forth in the last Office action. 
Declarant submits causing experimentation to be carried out to prepare and test the pea protein isolate of Sumner et al. and present the report in Exhibit I (paragraph 3).  Declarant find the products of Sumner et al. had a protein content of at least 60 wt% (N x 6.25) d.b., a phytic acid content of less than 2 wt% d.b., an a* reading for the dry powder of less than 2.5 and a b* reading for the dry powder of greater than 17 (paragraph 4).
The two products (PII and PNaI) produced by the method of Sumner et al. exhibited a phytic acid content of 1.96 and 1.86 wt% d.b., an a* value of 1.32 and 1.22 and a b* value of 22.33 and 21.97 respectively (Table 1/3. Results and discussion/Exhibit I).  
The data is not persuasive.  Sumner et al. clearly disclose a pea protein product exhibiting an a* value falling in the claim range of less than 2.  While Sumner et al. disclose pea protein having a phytic acid content and b* value slightly outside the claimed ranges, it is apparent, however, that In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	It is noted several of the inventive products exhibit b* values outside the claimed range (i.e. greater than 17- see Table 12 of the present Specification).  Moreover, it is not clear what the variability is for each of the specific measurements.  For example, the PII sample of Sumner et al. exhibits a phytic acid content of 1.96 wt% d.b.  Is the variability between successive measurements less than 0.04 %?    
Response to Arguments
Applicant's arguments filed 26 May 2021 have been fully considered but they are not persuasive. 
See Response to Arguments set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796